Case 19-80326-TLS      Doc 58    Filed 06/29/20 Entered 06/29/20 09:31:53           Desc Main
                                 Document     Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

   IN THE MATTER (S) OF:                              )              CASE NUMBER
                                                      )
   BRIAN & DIANE WHELAN                               )              15-40022
   FRANK & ROBIN WEBER                                )              16-80484
   HOLT JOHNSON                                       )              19-80326
   FRANCES FORTENBERRY                                )              19-80550

                                                      )

                                                      )
                                                      )
                                DEBTORS               )


                  TRANSMITTAL OF UNCLAIMED FUNDS TO THE CLERK


          At Omaha, in said District on the 19th day of June 2020, it appearing that various
   checks issued in several proceedings, all as more particularly described in the attached
   schedules, were issued and delivered by Trustee, but that the said claimants have not
   negotiated the said checks and have not claimed said sums for more that sixty days, now
   on Motion of Court and with no adverse interest being represented, it is

           Ordered that Kathleen A. Laughlin, Trustee, be and she hereby is authorized and
   directed to pay to The Clerk of the United States Bankruptcy Court for the District of
   Nebraska, the sum of $5,601.57 shall be held in the Registry of the Court pursuant to
   applicable statutes, and which sum represents monies unclaimed by creditors whose
   names and last known addresses are as set forth in the attached schedules.
                         Case 19-80326-TLS        Doc 58      Filed 06/29/20 Entered 06/29/20 09:31:53        Desc Main
                                                              Document     Page 2 of 2
                                                            UNCLAIMED FUNDS TO THE CLERK



  CASE #    LAST NAME     CHK #    CHK DATE    AMOUNT                   PAYEE NAME             ADDRESS 1          CITY          ST      ZIP

1540022    WHELAN         756669   6/19/2020       37.00          BRIAN & DIANE WHELAN     924 S CHERRY ST    GRAND ISLAND NE        68801
1680484    WEBER          756669   6/19/2020       16.00          FRANK & ROBIN WEBER      1233 E 18TH ST     FREMONT     NE         68025

1980326    JOHNSON        756669   6/19/2020     3,536.57         HOLT JOHNSON             14770 CALIFORNIA   OMAHA       NE         68154

1980550    FORTENBERRY    756669   6/19/2020     2,012.00         FRANCES FORTENBERRY      3936 NORTH 38TH ST OMAHA       NE         68111


                                    TOTAL      $ 5,601.57




                                                                                                                                              6-19-2020
